Citation Nr: 1118855	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gout, claimed as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from November 1990 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2007, the Veteran raised a claim of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  These matters have not been adjudicated and are referred to the RO for appropriate action.  


FINDING OF FACT

The competent evidence does not show that the Veteran's gout had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service or service-connected hypertension.  


CONCLUSION OF LAW

The criteria for service connection for gout, to include as secondary to hypertension, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Moreover, while fully compliant notice was later issued in a February 2008 communication, there has been no subsequent readjudication of the claim.  Therefore, the timing deficiency has not been cured.      

Except in cases where VA has failed to inform the appellant of the information and evidence necessary to substantiate the claim, determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the present case, the notice error at issue did not affect the essential fairness of the adjudication.  Indeed, from the aggregate of the communications provided to the Veteran, a reasonable person would be able to understand what evidence was necessary to substantiate the claim.  Furthermore, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  For all of these reasons, it is determined that the Veteran had a meaningful opportunity to participate effectively in the processing of the claim.  

Moreover, statements made by the Veteran suggest actual knowledge of the evidence needed to support a claim based on secondary service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  For example, in his January 2005 claim, he attributed the cause of his gout to diuretics that he had been prescribed to control his service-connected hypertension.  Thus, any VCAA notice error in regard to the secondary aspect of the Veteran's claim is deemed harmless and does not preclude appellate consideration of the pending claim.  See Shinseki, 129 S. Ct. 1696 (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Furthermore, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.
Rather, the notice deficiency here constitutes harmless error and does not unfairly prejudice the Veteran.  Thus, no additional development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

After a careful review, the Board finds that service connection for the Veteran's gout is not warranted here.

In his January 2005 claim, the Veteran stated that the gout first manifested in January 2003 and is due to the use of diuretics to control his blood pressure.  He further remarked that foot pain was noted in service during a December 1998 examination.

In March 2005 correspondence, the Veteran stated that gout was first noted in service during a December 1998 examination and the problem first manifested in January 2001 during a visit to a private medical center.  He reiterated his belief that it was caused by the use of diuretics to treat high blood pressure.  He added that exposure to extreme hot and cold weather conditions as an airborne infantry soldier and paratrooper may have also contributed to the development of his gout.

The service treatment records reflect no complaint, finding, or diagnosis of gout.  Such records do reflect right leg swelling, which the Veteran attributed to deep vein thrombosis.  The records also reflect an impression of protein S deficiency, and a family history of deep vein thrombosis.  Additionally, right leg edema was suspected as possibly due to a blood clot.

Additionally, there were complaints of right leg pain in 1991, but this was related to a contusion of the right anterior tibialis.  There were also complaints of knee pain, and it is noted that the Veteran is currently service-connected for disability of both knees.

Moreover, although the Veteran reported foot trouble on a December 1998 report of medical history, the examiner only noted that the Veteran had been having pain in the right foot generally, and the accompanying report of medical examination reflects a normal clinical evaluation of the feet.  

Post-service, a July 1999 VA examination diagnosed, among other things, deep vein thrombosis of the right leg and calf. 

January 2001 private emergency department report reflects complaints of pain in the right great toe for the past several days.  The Veteran indicated that he had never had such problem before.  A history of hypertension and deep vein thrombosis was noted.  On examination, the Veteran was diffusely and exquisitely tender over the right first MTP (metatarsophalangeal) joint consistent with gout.  X-rays of the right great toe revealed minimal osteoarthritis and diffuse soft tissue swelling.  The diagnosis was suspected gouty arthritis.  A subsequent June 2006 VA clinical record indicated treatment for a gout flare-up in the left foot.  There was also gout in the left knee and ankle.  In August 2006, he was treated for swelling of the right fifth finger, with pain.  The assessment was a gout flare-up.  Additional gout-related complaints and treatment are reflected through October 2006.  

An August 2007 VA examination report reflects a history of gouty arthritis that had its onset in 2001.  The Veteran stated that he started taking hypertensive medication (HCTZ) in the early 1990s.  His blood pressure was not well controlled, so procardia was added.  He stopped taking the HCTZ in the early to mid 1990s and restarted in 1999 or 2000.  He again stopped sometime prior to 2005 and restarted in 2005 or 2006, stopping shortly thereafter.  He was currently not taking HCTZ, and his blood pressure was being managed with atenolol and lisinopril.  He stated that the gout in his feet began in about 2001.  

Following an objective evaluation, the examiner provided a diagnosis of gouty arthritis of the bilateral feet.  The examiner noted that the Veteran had taken multiple hypertensive medications over the years, including metoprolol, procardia, lisinopril, and HCTZ.  The examiner then opined that the Veteran's gout was not caused by or a result of antihypertensive medications.  The examiner explained that the Veteran reported having gout and elevated uric acid level even when not taking his antihypertensive medications.  Moreover, the examiner indicated that the Veteran has renal insufficiency, which contributes to elevated uric acid levels.

Given the above, the competent evidence does not show that the Veteran's gout had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service.  With respect to his contention that the gout began in service, the Board notes that there was no specific complaint of gout in the service treatment records but rather just a general complaint of foot pain, which may have been related to his DVT, which is referenced numerous times in the service treatment records.  Moreover, the Veteran has acknowledged that the gout did not manifest until after separation from service.  Indeed, he has stated on multiple occasions that it became manifest in 2001, 2 years after discharge.  Moreover, the Board finds his contemporaneous report of never having any prior problems with gout during the receipt of emergency medical services in January 2001 to be of great probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

With respect to the Veteran's contention that the gout was caused by medication to treat his service-connected hypertension, the VA examiner opined otherwise.  As that opinion was offered after a review of the claims file and a physical examination of the Veteran, and given that it was accompanied by a clear rationale, it is deemed highly probative.  Moreover, no other medical evidence of record refutes such opinion.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as toe pain.  Layno v. Brown, 6 Vet. App. 465 (1994).   Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the Veteran has dated the onset of symptoms to after separation from service, and the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, he is not competent to address etiology in the present case.  As discussed above, the medical evidence shows that his gout is not related to his hypertension medication.

Finally, the Board acknowledges the VA examiner's opinion that the Veteran's renal insufficiency contributed to the development of his gout.  It is noted that the Veteran filed a claim of entitlement to service connection for renal insufficiency, which was denied by the RO in an unappealed October 2008 rating decision.  Thus, the Board need not address that theory of entitlement.

Thus, service connection for gout, to include as secondary to service-connected hypertension, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for gout, to include as secondary to service-connected hypertension, is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


